Exhibit 10.1

AMENDMENT NO. 3

TO MASTER REPURCHASE AGREEMENT

This amendment, dated as of January 21, 2010 (this “Amendment”), is by and
between J.P. Morgan Securities Inc. (“Party A”) and JERIT Finance CO JPM, LLC
(“Party B”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Agreement.

WHEREAS, the parties have entered into a Master Repurchase Agreement dated as of
September 12, 2008 (the “Original Agreement”) which Original Agreement was
amended pursuant to that certain Amendment No. 1 to Master Repurchase Agreement
dated as of December 17, 2008 (the “First Amendment”) and the Amendment No. 2 to
Master Repurchase Agreement dated as of December 21, 2009 (the “Second
Amendment”) (the Original Agreement, First Amendment and Second Amendment,
collectively, the “Agreement”); and

WHEREAS, the parties acknowledge that they wish to amend the Agreement as set
forth below;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed as follows:

The Purchase Price with respect to the Purchased Securities listed on Annex A,
attached hereto, shall be revised as set forth on Annex A as of each of the
dates set forth on Annex A. Buyer’s Margin Percentage shall be the percentage
set forth on Annex A. The final Repurchase Date for the series of Transactions
ending in December 2009 shall be February 22, 2010 (or such future date that has
been mutually agreed by the parties). Party B shall pay all amounts owed to
Party A, including but not limited to any accrued and unpaid Price Differential
and the difference between such Purchase Price as of the preceding month and the
Purchase Price of such month, on the 22nd day of each month, or the immediately
following business day, each such day a “Monthly Payment Date.” Party B’s
failure to pay such amounts on the Monthly Payment Date shall constitute an
Event of Default.

Except as otherwise set forth herein, the Agreement shall remain unchanged and
in full force and effect. From and after the date hereof, any reference to the
Agreement shall be a reference to the Agreement as amended hereby. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.

THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PRINCIPLES THAT
WOULD DESIGNATE THE LAW OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 3 to be duly
executed and delivered as of the day and year first written above.

 

J.P. MORGAN SECURITIES INC.     JERIT FINANCE CO JPM, LLC By:  

/s/ Mark D. Pasierb

    By:  

/s/ Jeffrey D. Goldberg

Name:

 

Mark D. Pasierb

    Name:  

Jeffrey D. Goldberg

Title:

 

Managing Director

    Title:  

Authorized Signatory